UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4268


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIANA SIMEONOV,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00479-RBH-10)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South
Carolina, for Appellant.   William E. Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Mariana Simeonov

was convicted of conspiracy to commit marriage fraud, 18 U.S.C.

§ 371 (2006), and was sentenced to fifteen months in prison.

She now appeals.           Her attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the    district    court    complied     with    Fed.    R.     Crim.   P.   11   but

concluding that it did.              Simeonov was advised of her right to

file a pro se supplemental brief but did not file such a brief.

            After reviewing the transcript of Simeonov’s Rule 11

proceeding, we find that the district court fully complied with

Rule 11.    Further, after a thorough examination of the record in

accordance with Anders, we find that there are no meritorious

issues for appeal.         Accordingly, we affirm.

            This court requires counsel to inform his client, in

writing,   of     her   right   to    petition    the   Supreme     Court    of   the

United States for further review.              If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy of the motion was served on the client.                   We dispense with

oral    argument    because     the    facts     and    legal    contentions      are




                                         2
adequately   presented   in   the   materials   before   the   court   and

argument would not significantly aid the decisional process.



                                                                AFFIRMED




                                    3